Citation Nr: 0103498	
Decision Date: 02/05/01    Archive Date: 02/14/01

DOCKET NO.  94-25 485	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Hospital and Regional Office 
in Sioux Falls, South Dakota


THE ISSUE

Whether new and material evidence has been received to reopen 
the veteran's claim of entitlement to service connection for 
a nervous disorder with alcoholism.


REPRESENTATION

Appellant represented by:	John Stephens Berry, Attorney 
at Law


ATTORNEY FOR THE BOARD

Michael A. Holincheck, Associate Counsel





INTRODUCTION

The veteran served on active duty from March 1961 to March 
1967 and from February 1968 to March 1973.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 1992 rating decision by the 
Department of Veterans Affairs (VA) Regional Office in 
Lincoln, Nebraska.  During the pendency of the veteran's 
appeal, his claims file was transferred to the VA Hospital 
and Regional Office Center (VAHROC) in Sioux Falls, South 
Dakota.  The veteran's case was remanded in June 2000 to 
clarify the issue of representation.  It is again before the 
Board for appellate review.

The Board notes that the veteran had appealed an earlier 
Board decision regarding the issue of entitlement to special 
monthly compensation (SMC).  In an order dated in June 1999, 
the United States Court of Appeals for Veterans Claims 
(Court) remanded the issue of entitlement to SMC to the 
Board.  Specifically, the Board was to remand the issue for 
the VAHROC to issue a statement of the case (SOC) regarding 
the veteran's claim.  See Manlincon v. West, 12 Vet. App. 
238, 240-41 (1999).  The Board remanded the issue in February 
2000.  

The Sioux Falls VAHROC issued the required SOC in March 2000.  
The SOC notified the veteran and his attorney that he had 60 
days to submit a substantive appeal regarding this issue.  
However, it was not clear from the distribution listed on the 
transmittal letter whether the veteran's current attorney 
received a copy of the SOC. 

The Board then remanded the veteran's case in June 2000 in 
order to clarify the issue of representation.  The remand 
directed the VAHROC to ensure that, after representation was 
clarified, a copy of the March 2000 SOC be sent to the 
representative.  The VAHROC verified the status of the 
representative and forwarded a copy of the SOC to the 
representative in September 2000.  The SOC noted that a 
substantive appeal must be filed with respect to the issue 
involving SMC within 60 days of the date the SOC.

The veteran's representative submitted a statement in October 
2000 that presented argument in regard to the issue on 
appeal.  However, no further submission was received from the 
representative that addressed the entitlement to SMC.  As the 
60-day period for submitting a substantive appeal in regard 
to that issue has expired, the Board does not have 
jurisdiction to adjudicate that claim.  The Board may only 
exercise jurisdiction over an issue after an appellant has 
filed both a timely notice of disagreement to a rating 
decision denying the benefit sought, and a timely substantive 
appeal.  38 U.S.C.A. § 7105 (West 1991); Roy v. Brown, 5 Vet. 
App. 554 (1993).


FINDINGS OF FACT

1.  The veteran's claim for entitlement to service connection 
for a nervous disorder was denied by an unappealed RO rating 
decision dated in May 1975.

2.  Evidence received since the May 1975 RO decision, when 
considered alone or in conjunction with all of the evidence 
of record, is so significant that it must be considered in 
order to fairly decide the merits of the claim.


CONCLUSION OF LAW

Evidence received since the May 1975 RO decision is new and 
material; the veteran's claim for entitlement to service 
connection for a nervous disorder with alcoholism is 
reopened.  38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. § 
3.156(a) (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran served on two periods of active duty.  The first 
from March 1961 to March 1967, and the second from February 
1968 to March 1973.  A review of his service medical records 
(SMRs) reflects several mental health clinic evaluations 
along with participation in several alcohol treatment 
programs, which included psychiatric evaluation.  The SMRs do 
not provide a diagnosis of a psychiatric illness but do note 
symptoms of anxiety and depression.

The veteran was treated for alcoholism after service as early 
as November 1973.  VA records associated with the claims file 
reflect several inpatient treatment periods in 1973 and 1974 
related to alcohol dependence.  A VA hospital summary, for 
the period from July to August 1974, reflected a diagnosis of 
chronic anxiety.

The veteran originally filed a claim for service connection 
for a nervous disorder in July 1974.  His claim was denied in 
May 1975 with notice of the denial provided that same month.  
The veteran failed to perfect an appeal of the rating 
decision and it became final.  38 U.S.C.A. § 7105 (West 
1991); 38 C.F.R. §§ 3.104, 20.302 (2000).  Accordingly, the 
veteran's claim may only be reopened and considered on the 
merits if new and material evidence has been submitted.  See 
38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. § 3.156(a) (2000); 
Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).

New and material evidence means evidence not previously 
submitted to agency decisionmakers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156 (a).

New and material evidence must be presented or secured since 
the time that the claim was finally disallowed on any basis.  
Evidence presented since the last final disallowance need not 
be probative of all elements required to award the claim, but 
need be probative only as to each element that was a 
specified basis for the last disallowance.

The United States Court of Appeals for Veterans Claims 
(Court) has held that VA must first determine whether the 
veteran has presented new and material evidence under 
38 C.F.R. § 3.156(a) in order to have a finally denied claim 
reopened under 38 U.S.C.A. § 5108.  Elkins v. West, 12 Vet. 
App. 209, 219 (1999).

Evidence of record at the time of the RO's May 1975 denial 
consisted of the veteran's SMRs, VA hospital summaries dated 
in 1973 and 1974, treatment records from Hazelden Foundation 
dated in 1974, and a letter from Panhandle Mental Health 
Center dated in August 1974.

In June 1992, the veteran filed to reopen his claim for 
entitlement to service connection for a nervous disorder with 
alcoholism.  Since the RO's May 1975 decision, the evidence 
added to the file includes:  (1) personnel records submitted 
by the veteran; (2) letter from R. Tatay, M. D., dated in 
June 1992; (3) evaluation reports from J. D. Sabow, M. D., 
dated in 1994 and 1995 (4) multiple VA hospital summaries and 
treatment records dating from 1976 to 1995; (5) multiple VA 
examination reports from 1977 to 1998; and (6) lay statements 
from the veteran.

Without engaging in a long discussion of the particulars of 
the evidence, the Board finds that the evidence submitted 
since the May 1975 RO rating decision constitutes new and 
material evidence.  The letter from Dr. Tatey states that he 
has treated the veteran for a depressive disorder that dates 
back to the appellant's mid-20's, a period that would 
coincide with military service.  The letter further states 
that this depressive disorder has "apparently" contributed 
to the veteran medicating himself with alcohol.  The VA 
hospital summaries and treatment records document continued 
problems with alcohol as well as diagnosing disorders 
relating to anxiety and depression.  

The U. S. Court of Appeals for the Federal Circuit in Hodge 
v. West, 155 F.3d 1356 (Fed. Cir. 1998) changed the 
controlling law for determining when new and material 
evidence has been submitted.  Additionally, Hodge stressed 
that under the regulation new evidence that was not likely to 
convince the Board to alter its previous decision could be 
material if that evidence provided a "more complete picture 
of the circumstances surrounding the origin of a veteran's 
injury or disability, even where it will not eventually 
convince the Board to alter its rating decision."  Id, at 
1363.  The Federal Circuit noted that "the regulation 
imposes a lower burden to reopen than the Colvin [v. 
Derwinski, 1 Vet. App. 171 (1991)] test."  Id. at 1361, n.1.  

In light of the Federal Circuit's holding in Hodge the Board 
finds that the evidence submitted since the RO's May 1975 
decision is new and material.  Namely, the letter from Dr. 
Tatey relates the onset of the veteran's depression to a 
period of service.  Dr. Tatey also provides an opinion, 
although not supported at this point, that the veteran has 
engaged in self-medication with alcohol.  Further, the VA 
records document continued psychiatric diagnoses as well as 
continued problems with alcohol.  When this evidence is taken 
into consideration with all of the evidence of record, is 
represents new and material evidence.  Accordingly, the 
veteran's claim for entitlement to service connection for 
entitlement to service connection for a nervous disorder with 
alcoholism is reopened.


ORDER

The veteran has submitted new and material evidence and his 
claim for entitlement to service connection for a nervous 
disorder, with alcoholism, is reopened.


REMAND

The standard for processing claims for VA benefits was 
changed, effective November 9, 2000, with the signing into 
law of the Veterans Claims Assistance Act of 2000 (VCAA) (to 
be codified at Chapter 51 of United States Code), Public Law 
106-475.  The VCAA removed the requirement for a claimant to 
submit a well-grounded claim.  The VCAA also passed into law 
the VA's duty to assist claimants in the development of their 
claims.  The provisions of the Act are applicable to this 
case.

The veteran's case was remanded in April 1998 for 
consideration of all of the evidence added to the claims file 
subsequent to the May 1975 denial.  The Board specifically 
noted that the veteran had received VA treatment on numerous 
occasions between 1975 and 1992.  The RO readjudicated the 
claim in July 1999 and issued a supplemental statement of the 
case (SSOC).  However, the SSOC adjudicated the claim as not 
well grounded rather than analyze whether new and material 
evidence had been submitted.  As noted previously, the VCAA 
eliminated the need for a claimant to submit a well-grounded 
claim.  Further, in light of the Board's action to reopen the 
claim, the RO's action is not prejudicial to the veteran's 
claim.

The Board also notes that there are numerous VA Forms 10-
7132, Status Change, contained in the claims file that 
document treatment provided at several VA facilities from 
July 1975 to June 1989.  However, there is no indication in 
the claims file that copies of the treatment records, or 
hospital summaries in some cases, were requested from the 
respective VA facilities.  Moreover, the veteran submitted a 
statement in November 1992 wherein he listed the several VA 
facilities where he had received medical treatment.  The VA 
is on constructive notice, and in this case actual notice, of 
the existence of many of these records and has a duty to 
obtain the records and associate them with the claims file.  
See Bell v. Derwinski, 2 Vet. App. 611 (1992).  Further, 
under the VCAA, § 3(a), (2000) (to be codified at 38 U.S.C. 
§ 5103A), VA now has a statutory duty to assist the veteran 
in obtaining these records.

The Board further notes that the private treatment records 
from Dr. Tatay should also be requested and associated with 
the claims file, if available.  

In addition to the above, the veteran is advised that the 
VCAA did not change the basic premise required to establish 
service connection.  Generally, service connection requires 
(1) medical evidence of a current disability, (2) medical 
evidence, or in certain circumstances lay testimony, of in-
service incurrence or aggravation of an injury or disease, 
and (3) medical evidence of a nexus between the current 
disability and the in-service disease or injury.  Pond v. 
West, 12 Vet. App. 341, 346 (1999); accord Caluza v. Brown, 7 
Vet. App. 498 (1995).  Post-service symptomatology may also 
be considered; however, a medical opinion may still be 
required to establish service connection.  See Savage v. 
Gober, 10 Vet. App. 488 (1997); 38 C.F.R. § 3.303(b) (2000).

The veteran should note, however, that as a matter of law he 
is not entitled to any compensation for alcoholism.  However, 
while compensation cannot be paid for alcohol abuse, 
entitlement to service connection for alcohol abuse, for 
other purposes, is not precluded.  See Barela v. West, 11 
Vet. App. 280, 283-282 (1998); 38 U.S.C.A. § 1110 (West 
1991); 38 C.F.R. § 3.310(a) (2000); see also VAOPGCPREC 2-97 
and VAOPGCPREC 2-98.

Accordingly, the veteran's case is REMANDED to the RO for the 
following actions:

1.  The veteran should be contacted and 
requested to identify the names, 
addresses, and approximate dates of 
treatment for all VA, and private health 
care providers who may possess additional 
records pertinent to his claim.  The 
several VA Forms 10-7132 cited above 
reflect treatment at VA facilities in Hot 
Springs and Fort Meade, South Dakota, and 
the veteran's November 1992 statement 
further identifies facilities in 
Cheyenne, Wyoming, and Fresno, 
California.  After securing any necessary 
authorization from the veteran, the RO 
should attempt to obtain copies of those 
treatment records identified, which have 
not been previously secured.  Any efforts 
to obtain the records must be documented 
in the claims file.  Any records received 
should be associated with the claims 
folder.

2.  After completing the above action the 
veteran should be afforded a VA 
psychiatric examination to determine the 
diagnosis of any and all psychiatric 
disorders which may be present.  All 
indicated studies, tests and evaluations 
deemed necessary should be performed.  
Copies of all pertinent records in the 
veteran's claims file or, in the 
alternative, the claims file, must be 
made available to the examiner for 
review.  The examiner is requested to 
then provide an opinion:  (1) as to 
whether it is at least as likely as not 
that any currently diagnosed psychiatric 
disorder is related to service; and, (2) 
if a psychiatric disorder is related to 
service, is it at least as likely as not 
that the veteran's alcoholism is caused, 
or aggravated by, the psychiatric 
disorder.  The report of examination must 
be typed and must include the complete 
rationale for all opinions expressed.

3.  After the development requested has 
been completed, the RO should review the 
examination report to ensure that it is 
in complete compliance with the 
directives of this REMAND.  If the report 
is deficient in any manner, the RO must 
implement corrective procedures at once 
in accordance with Stegall v. West, 11 
Vet. App. 268 (1998).

4.  After undertaking any development 
deemed appropriate in addition to that 
specified above, the RO should 
readjudicate the issue on appeal, to 
include consideration of entitlement to 
service connection for alcoholism as 
secondary to a service-connected 
psychiatric disorder, if service 
connection for a psychiatric disorder is 
established.  

5.  The RO must then review the claims 
file and ensure that all notification and 
development action required by the VCAA is 
completed.  In particular, the RO should 
ensure that the new notification 
requirements and development procedures 
contained in sections 3 and 4 of the Act 
(to be codified as amended at 38 U.S.C. 
§§ 5102, 5103, 5103A, and 5107) are fully 
complied with and satisfied.  For further 
guidance on the processing of this case in 
light of the changes in the law, the RO 
should refer to VBA Fast Letter 00-87 
(November 17, 2000), as well as any 
pertinent formal or informal guidance that 
is subsequently provided by the 
Department, including, among others 
things, final regulations and General 
Counsel precedent opinions.  Any binding 
and pertinent court decisions that are 
subsequently issued also should be 
considered.  If the benefits sought on 
appeal remain denied, the veteran and his 
attorney should be provided with a 
supplemental statement of the case (SSOC).  
The SSOC must contain notice of all 
relevant actions taken on the claim for 
benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An appropriate 
period of time should be allowed for 
response.

Thereafter, the case should be returned to the Board for 
further appellate review, if in order.  By this REMAND, the 
Board intimates no opinion as to any final outcome warranted.  
No action is required of the veteran until he is notified by 
the RO.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	RENÉE M. PELLETIER
	Veterans Law Judge
	Board of Veterans' Appeals

 



